Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                  No. 17-BG-436

                  IN RE BERNARD C. COLEMAN, JR., RESPONDENT.

                               A Member of the Bar
                   of the District of Columbia Court of Appeals
                          (Bar Registration No. 437011)

   On Report and Recommendation of the Board on Professional Responsibility
                       Ad Hoc Hearing Committee

                   Approving Petition for Negotiated Discipline
                                 (DDN 151-15)

                              (Decided: June 29, 2017)

      Before GLICKMAN and MCLEESE, Associate Judges, and FARRELL, Senior
Judge.


      PER CURIAM: This decision is non-precedential. Please refer to D.C. Bar R.

XI, § 12.1 (d) governing the appropriate citation of this opinion.




      In this disciplinary matter, the District of Columbia Court of Appeals Board

on Professional Responsibility Ad Hoc Hearing Committee (“the Committee”)

recommends approval of a petition for negotiated attorney discipline. The
                                           2


violations stem from respondent Bernard C. Coleman, Jr.’s professional

misconduct arising from acts or omissions during the course of his representation

of multiple clients in consolidated civil actions.




      Respondent acknowledged that, in addition to knowingly revealing

information that would likely be detrimental to his clients, he failed to (1) provide

competent representation and serve his clients with skill and care; (2) zealously

represent his clients; (3) act with reasonable promptness; and (4) communicate

with his clients, thereby violating Rules 1.1 (a) & (b), 1.3 (a) & (c), 1.4 (a) & (b),

and 1.6 (a) of the District of Columbia Rules of Professional Conduct.           The

Committee considered the following circumstances in mitigation: (1) respondent

provided his clients with his malpractice insurance information; (2) respondent

took full responsibility and demonstrated remorse for his actions; (3) respondent

cooperated with Disciplinary Counsel’s investigation; (4) respondent actively

pursued his clients’ claims; (5) respondent demonstrated no evidence of

dishonesty; and (6) respondent had no prior disciplinary history. As a result,

Disciplinary Counsel and respondent negotiated the imposition of discipline in the

form of a thirty-day suspension, stayed, and one year of supervised probation

during which respondent must (1) contact the District of Columbia Bar’s Practice

Management Advisory Service (“PMAS”) within thirty days from the date of this
                                         3


opinion to schedule an assessment; (2) meet with and obtain an assessment from

PMAS and comply with and implement any PMAS recommendations; (3) provide

PMAS with a signed release waiving confidentiality so PMAS may communicate

with Disciplinary Counsel regarding respondent; (4) attend ten hours of continuing

legal education classes offered by the D.C. Bar that Disciplinary Counsel

preapproves, and submit proof of attendance to Disciplinary Counsel within thirty

days of attendance; and (5) not be the subject of a disciplinary complaint that

results in a finding that he violated the disciplinary rules of any jurisdiction in

which he is licensed to practice. After reviewing the petition for negotiated

discipline, considering a supporting affidavit, and conducting a limited hearing, the

Committee concluded that the petition for negotiated discipline should be

approved.




      We accept the Committee’s recommendation because the Committee

properly applied D.C. Bar R. XI, § 12.1 (c), and we find no error in the

Committee’s determination. Based upon the record before the court, the negotiated

discipline of a thirty-day suspension from the practice of law, stayed, and one year

of supervised probation with the conditions set forth above is not unduly lenient
                                          4


considering the existence of mitigating factors and the discipline imposed by this

court for similar actions.1




      In accordance with our procedures in uncontested disciplinary cases, we

agree this case is appropriate for negotiated discipline, and we accept the

Committee’s recommendation. Accordingly, it is




      ORDERED that Bernard C. Coleman, Jr. be, and hereby is suspended from

the practice of law in the District of Columbia for thirty days, stayed, and is placed

on one year of supervised probation during which respondent must (1) contact the

      1
         In re Mance, 869 A.2d 339 (D.C. 2005) (suspending an attorney for thirty
days with the suspension conditionally stayed during a one-year probationary
period after the attorney (1) failed to timely pursue a client’s case on appeal or
protect his client’s rights; (2) neglected to move to have his client’s sentence
reduced based on merger; (3) failed to communicate with his client; and (4)
delayed moving to withdraw from the case after the client sought to terminate his
engagement); In re Dunietz, 687 A.2d 206 (D.C. 1996) (concluding a thirty-day
suspension, with a stay conditioned upon satisfactory completion of a two-year
probationary period, was warranted for an attorney, with no prior discipline
history, who neglected a single client by failing to act promptly, pursue the client’s
objectives, and communicate with the client).
                                           5


District of Columbia Bar’s Practice Management Advisory Service (“PMAS”)

within thirty days from the date of this opinion to schedule an assessment; (2) meet

with and obtain an assessment from PMAS and comply with and implement any

PMAS recommendations; (3) provide PMAS with a signed release waiving

confidentiality so PMAS may communicate with Disciplinary Counsel regarding

respondent; (4) attend ten hours of continuing legal education classes offered by

the D.C. Bar that Disciplinary Counsel preapproves and submit proof of attendance

to Disciplinary Counsel within thirty days of attendance; and (5) not be the subject

of a disciplinary complaint that results in a finding that he violated a disciplinary

rule of any jurisdiction in which he is licensed to practice.

                                               So ordered.